UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6673


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

UNDER SEAL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:07-cr-00010-D-1)


Submitted: November 5, 2020                                 Decided: December 14, 2020


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant appeals the district court’s orders denying the motion to seek First Step

Act relief under a pseudonym, granting the motion to withdraw the First Step Act motion,

and denying the motion to seal docket entry 30 and the First Step Act motion. In the

informal brief, Appellant only challenges the denial of the motion to seal docket entry 30.

Therefore, Appellant has forfeited appellate review of the other rulings. See 4th Cir. R.

34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”).

       Our review of the record on appeal convinces us that the district court should have

granted the motion to seal docket entry 30. See United States v. Doe, 962 F.3d 139, 146

(4th Cir. 2020) (providing First Amendment standard); United States v. Harris, 890 F.3d
480, 492 (4th Cir. 2018) (providing common law standard). Accordingly, we vacate the

portion of the district court’s order denying the motion to seal docket entry 30 and remand

with instructions to seal docket entry 30 and all other docket entries dated October 15,

2007. We otherwise affirm both orders, deny Appellant’s sealed motion, and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                         AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                            2